Citation Nr: 0828707	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea unguium 
pedis.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected peripheral neuropathy of the right leg 
and foot.

3.  Entitlement to an initial rating in excess of 20 percent 
for service-connected peripheral neuropathy of the left leg 
and foot.

4.  Entitlement to an initial compensable rating for service-
connected alopecia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran currently resides within the 
jurisdiction of the Columbia, South Carolina RO.

The veteran testified at a videoconference hearing before a 
Veterans' Law Judge (VLJ) in April 2004.  That VLJ is no 
longer employed by the Board and the veteran was given an 
opportunity to testify at a videoconference hearing before 
the undersigned VLJ in August 2006.  A transcript of both 
hearings is of record and associated with the claims folder.  
In March 2007, a motion to correct the August 2006 hearing 
transcript was granted, in part, pursuant to 38 C.F.R. § 
20.716. Documentation clarifying corrections that were 
allowed and denied are associated with the claims folder and 
reflect the veteran's clarification of the testimony he 
presented at the August 2006 hearing.

In April 2007, the Board denied the following claims of 
entitlement to:  service connection for tinea unguium pedis; 
an initial increased rating for peripheral neuropathy of the 
right leg and foot; an initial rating for peripheral 
neuropathy of the left leg and foot; an initial compensable 
rating for alopecia; an effective date earlier than June 24, 
1998 for the grant of service connection for a mood disorder; 
and compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  

Subsequently, the veteran filed a timely appeal of the April 
2007 denial of service connection for tinea unguium pedis, as 
well as the denials of increased ratings for peripheral 
neuropathy of both lower extremities, and alopecia to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Partial Remand, received in June 2008, 
requesting that the Court vacate the Board's April 2007 
denial of the issues appealed, and remand the claim for 
further development.  In July 2008, the Court granted the 
motion and vacated the issues currently noted on the title 
page of this remand.  

The Board notes that the veteran did not pursue an appeal of 
that portion of the Board's April 2007 decision which denied 
entitlement to an earlier effective date for the grant of 
service connection for a mood disorder or that portion that 
denied entitlement to compensation under 38 U.S.C.A. § 1151. 
These matters are therefore not on appeal.

Finally, the Board notes that the veteran, in August 2002, 
raised the issue of entitlement to VA reimbursement for 
medical expenses and entitlement to VA reimbursement for 
treatment paid for his service-connected alopecia.  Those 
issues are not inextricably intertwined with the issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
These issues are referred to the RO for whatever development 
is deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently seeking service connection for tinea 
unguium pedis, as well as initial increased ratings for 
peripheral neuropathy of the right leg and foot, peripheral 
neuropathy of the left leg and foot, and alopecia.  Pursuant 
to the June 2008 Joint Motion for Partial Remand and July 
2008 Court Order, the Board finds that further development is 
necessary.  

As noted in the Joint Motion for Partial Remand, it appears 
that the veteran has submitted portions of his records from 
the Social Security Administration (SSA).  However, VA has 
not yet obtained a copy of the veteran's records directly 
from the SSA.  Therefore, the SSA records currently of record 
may be incomplete.  Thus, on remand, the Board finds that the 
veteran's complete set of SSA records should be requested.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2007).

Specific to the service connection claim for tinea unguium 
pedis, the Joint Motion for Partial Remand indicated that 
while the Board, in April 2007, discussed the April 2005 
opinion to the effect that it was "impossible to state 
whether this fungal infection of the toenails was caused or 
aggravated by the veteran's Burkitt's lymphoma or associated 
chemotherapy," it did not discuss whether the benefit of the 
doubt rule applied.  In light of the Joint Motion 
determination and the suggestion that the SSA records 
associated with the claims folder may be incomplete, the 
Board finds that the veteran should be afforded an additional 
VA examination to ascertain the likely etiology of his tinea 
unguium pedis, based on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the SSA, 
all records related to the veteran's 
claim(s) for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the etiology of any tinea 
unguium pedis presently shown.   

Prior to the examination, the examiner 
should review the entire claims folder.  
The examiner is then requested to provide 
an opinion as to whether there is a 50 
percent probability or greater that any 
current tinea unguium pedis was caused or 
aggravated by service, or service- 
connected lymphoma or subsequent 
chemotherapy treatment.  If aggravation 
occurred, the examiner should specify 
what measurable degree of a permanent 
increase in severity is related to the 
veteran's service-connected lymphoma.  
The examiner should reconcile any opinion 
with the April 2005 VA opinion.  

The examiner must provide a complete 
rationale for all opinions expressed.  If 
the examiner is unable to provide an 
opinion without resorting to speculation, 
he or she should so state.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




